Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims are 1-4, 5, 6, 13-16, and 18 are directed to a machine; and claims 7-10 and 12 are directed to a process.  Therefore, we proceed to Step 2. 

Independent Claims 1 and 7
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1 and 7 recite an abstract idea in the limitations (emphasized)1:
…a host server for communicating with one or more user computers, one or more social media web servers and one or more performance venue computers, wherein each of said one or more user computers can display information to each of one or more users via one or more browsers operating on said each of said one or more user computers; 
a database storing information regarding one or more performance artists, and in combination with said host server serving up one or more interactive web pages to any of said one or more user computers in response to one or more queries from said one or more browsers regarding said one or more performance artists; 
each one of said, one or more interactive web pages including information about one of the one or more performance artists; 
said database and server combination interacting with each of the one or more browsers being executed on the one or more user computers to display said one or more interactive web pages to enable said user to search for new talent to hire for one or more performances at one or more performance venues; 
said database and server combination providing a reference web page for each of said one or more performance artists; 
said database and server combination enabling a user to review details of any of said one or more performance artists, including a contact information; 
one or more performance venue application programming interfaces (APIs) via which said host server communicates with said one or more performance venues through which said host server obtains live and historical performance data from performances at said one or more performance venues; 
said database storing one or more historical records of performance artist performance data as reported by one or more performance venues via said one or more performance venue APIs; 
one or more social media application programming interfaces (APIs) via which said host server automatically obtains data regarding said performance artists from one or more social media servers; 
one or more web bots to request data from said one or more social media websites by sending one or more requests to said one or more social media servers, said one or more web bots then parsing received data from the one or more social media servers to obtain a predetermined information dataset; 
an automated data collection and retrieval system to access stored and live data through said one or more performance venue APIs by sending one or more predetermined data requests to the one or more performance venue APIs based upon one or more predetermined conditions; 
a digital event calendar storing one or more events regarding one or more performances at said one or more performance venues and storing one or more triggers to collect performance data related to the one or more events; 
a processor coupled to said database and said host server aggregating and validating data obtained via said one or more social media APIs and said one or more performance venue APIs to create an overall rating for each of said one or more performance artists; 
and said overall rating being displayed on said reference web page for each of said one or more performance artists.  
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; business relations). These limitations encompass commercial or legal interactions because the limitations essentially entail hiring and reviewing performers.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity".  Claim 1 and 7 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claims 1 and 7 do not integrate the abstract idea into a practical application.  Claims 1 and 7 recite an additional elements in the limitations (emphasized):
…a host server for communicating with one or more user computers, one or more social media web servers and one or more performance venue computers, wherein each of said one or more user computers can display information to each of one or more users via one or more browsers operating on said each of said one or more user computers; 
a database storing information regarding one or more performance artists, and in combination with said host server serving up one or more interactive web pages to any of said one or more user computers in response to one or more queries from said one or more browsers regarding said one or more performance artists; 
each one of said, one or more interactive web pages including information about one of the one or more performance artists; 
said database and server combination interacting with each of the one or more browsers being executed on the one or more user computers to display said one or more interactive web pages to enable said user to search for new talent to hire for one or more performances at one or more performance venues; 
said database and server combination providing a reference web page for each of said one or more performance artists; 
said database and server combination enabling a user to review details of any of said one or more performance artists, including a contact information; 
one or more performance venue application programming interfaces (APIs) via which said host server communicates with said one or more performance venues through which said host server obtains live and historical performance data from performances at said one or more performance venues; 
said database storing one or more historical records of performance artist performance data as reported by one or more performance venues via said one or more performance venue APIs; 
one or more social media application programming interfaces (APIs) via which said host server automatically obtains data regarding said performance artists from one or more social media servers; 
one or more web bots to request data from said one or more social media websites by sending one or more requests to said one or more social media servers, said one or more web bots then parsing received data from the one or more social media servers to obtain a predetermined information dataset; 
an automated data collection and retrieval system to access stored and live data through said one or more performance venue APIs by sending one or more predetermined data requests to the one or more performance venue APIs based upon one or more predetermined conditions; 
a digital event calendar storing one or more events regarding one or more performances at said one or more performance venues and storing one or more triggers to collect performance data related to the one or more events; 
a processor coupled to said database and said host server aggregating and validating data obtained via said one or more social media APIs and said one or more performance venue APIs to create an overall rating for each of said one or more performance artists; 
and said overall rating being displayed on said reference web page for each of said one or more performance artists.  
These additional elements do not integrate the abstract idea into a practical application for the following reasons.  First, the additional elements of – a host server, a database and a processor, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are all recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
Second, the additional elements of - communicating with one or more user computers, one or more social media web servers and one or more performance venue computers, wherein each of said one or more user computers can display information to each of one or more users via one or more browsers operating on said each of said one or more user computers; providing a reference web page for each of said one or more performance artists; serving up one or more interactive web pages to any of said one or more user computers in response to one or more queries from said one or more browsers regarding said one or more performance artists; enabling a user to review details of any of said one or more performance artists, including a contact information - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of sending and receiving data (i.e. computers communicating with one another), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Third, the additional elements of - storing information regarding one or more performance artists; storing one or more historical records of performance artist performance data as reported by one or more performance venues via said one or more performance venue APIs; a digital event calendar storing one or more events regarding one or more performances at said one or more performance venues and storing one or more triggers to collect performance data related to the one or more events - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer functions of storing data (i.e. storing gathered data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Fourth, the additional elements of - each of the one or more browsers being executed on the one or more user computers to display said one or more interactive web pages to enable said user to search - when considered individually or in combination, do not integrate the abstract idea into a practical application because using software to tailor information and provide it to a user is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Fifth, the additional elements of - one or more performance venue application programming interfaces (APIs) via which said host server communicates with said one or more performance venues through which said host server obtains live and historical performance data from performances at said one or more performance venues; one or more social media application programming interfaces (APIs) via which said host server automatically obtains data regarding said performance artists from one or more social media servers; one or more web bots to request data from said one or more social media websites by sending one or more requests to said one or more social media servers, said one or more web bots then parsing received data from the one or more social media servers to obtain a predetermined information dataset; an automated data collection and retrieval system to access stored and live data through said one or more performance venue APIs by sending one or more predetermined data requests to the one or more performance venue APIs based upon one or more predetermined conditions - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are not more than mere data gathering, see MPEP 2106.05(g).
Sixth, the additional elements of - said overall rating being displayed on said reference web page for each of said one or more performance artists - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of displaying data, see MPEP 2106.05(f).  Claims 1 and 7 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Gathering data from performance venues and social networks via APIs is not more than insignificant extra-solution activity, see MPEP 2106.05(f).  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept.  Claims 1 and 7 is not patent eligible.

Independent Claims 13
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 13 recites an abstract idea in the limitations (emphasized):
…obtaining automatically from one or more performance venue computers performance data from performances at said one or more performance venues; 
sending by one or more web bots one or more data requests to one or more social media servers for information regarding the one or more performance artists upon creation of a web page for a given performance artist; 
parsing received data by said one or more web bots received from the one or more social media servers to obtain a predetermined information data set; 
storing one or more triggers to collect performance data related to one or more events at one or more performance venues; 
activating said one or more triggers upon occurrence of one or more predetermined conditions; 
sending in response to said activating one or more predetermined data requests to the one or more performance venue computers; 
aggregating and validating data obtained from the one or more social media servers and the one or more performance venue computers to create an overall rating for each of said one or more performance artists; 
serving up one or more interactive web pages to any of one or more evaluator computers in response to one or more queries from one or more browsers executing on the one or more evaluator computers regarding one or more performance artists; 
displaying on each of said one or more interactive web pages information about one of the one or more performance artists; 
enabling one or more registered evaluators to search for new talent to hire for one or more performances at one or more performance venues by browsing and searching the one or more interactive web pages; 
providing a reference web page for each of said one or more performance artists; 
enabling one or more registered evaluators to review details of any of said one or more performance artists, including a contact information; 
and enabling one or more registered evaluators to search performance artists by said overall rating for each of said one or more performance artists.  
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; business relations). These limitations encompass commercial or legal interactions because the limitations essentially entail reviewing and hiring performers.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity".  Claim 1 and 7 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claim 13 do not integrate the abstract idea into a practical application.  Claim 13 recites an additional elements in the limitations (emphasized):
…obtaining automatically from one or more performance venue computers performance data from performances at said one or more performance venues; 
sending by one or more web bots one or more data requests to one or more social media servers for information regarding the one or more performance artists upon creation of a web page for a given performance artist; 
parsing received data by said one or more web bots received from the one or more social media servers to obtain a predetermined information data set; 
storing one or more triggers to collect performance data related to one or more events at one or more performance venues; 
activating said one or more triggers upon occurrence of one or more predetermined conditions; 
sending in response to said activating one or more predetermined data requests to the one or more performance venue computers; 
aggregating and validating data obtained from the one or more social media servers and the one or more performance venue computers to create an overall rating for each of said one or more performance artists; 
serving up one or more interactive web pages to any of one or more evaluator computers in response to one or more queries from one or more browsers executing on the one or more evaluator computers regarding one or more performance artists; 
displaying on each of said one or more interactive web pages information about one of the one or more performance artists; 
enabling one or more registered evaluators to search for new talent to hire for one or more performances at one or more performance venues by browsing and searching the one or more interactive web pages; 
providing a reference web page for each of said one or more performance artists; 
enabling one or more registered evaluators to review details of any of said one or more performance artists, including a contact information; 
and enabling one or more registered evaluators to search performance artists by said overall rating for each of said one or more performance artists.  
These additional elements do not integrate the abstract idea into a practical application for the following reasons.  First, the additional elements of – one or more performance venue computers performance, when considered individually, or in combination, do not integrate the abstract idea into a practical application because the additional elements are all recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
Second, the additional elements of - obtaining automatically from one or more performance venue computers performance data from performances at said one or more performance venues; and providing a reference web page for each of said one or more performance artists; enabling one or more registered evaluators to review details of any of said one or more performance artists, including a contact information - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer functions of sending and receiving data (i.e. computers communicating with one another), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Third, the additional elements of - storing information regarding one or more performance artists, and in combination; storing one or more historical records of performance artist performance data as reported by one or more performance venues via said one or more performance venue APIs; a digital event calendar storing one or more events regarding one or more performances at said one or more performance venues and storing one or more triggers to collect performance data related to the one or more events - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer functions of storing data (i.e. storing gathered data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Fourth, the additional elements of - enabling one or more registered evaluators to search by searching the one or more interactive web pages; and enabling one or more registered evaluators to search performance artists by said overall rating for each of said one or more performance artists - when considered individually or in combination, do not integrate the abstract idea into a practical application because using software to tailor information and provide it to a user is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Fifth, the additional elements of - sending by one or more web bots one or more data requests to one or more social media servers for information regarding the one or more performance artists upon creation of a web page for a given performance artist; parsing received data by said one or more web bots received from the one or more social media servers to obtain a predetermined information data set; activating said one or more triggers upon occurrence of one or more predetermined conditions; and sending in response to said activating one or more predetermined data requests to the one or more performance venue computers - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are not more than mere data gathering, see MPEP 2106.05(g).
Sixth, the additional elements of - displaying on each of said one or more interactive web pages information about one of the one or more performance artists - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of displaying data, see MPEP 2106.05(f).  Claims 13 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Gathering data from performance venues and social networks via APIs is not more than insignificant extra-solution activity, see MPEP 2106.05(f).  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept.  Claims 13 is not patent eligible.

Dependent Claims
The additional elements of claims 2, 8, and 14, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer functions of storing data (i.e. storing gathered data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claims 3, 9, and 15 recite the additional elements of activating data collection based on a trigger being activated.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are not more than mere data gathering, see MPEP 2106.05(g).
Claims 4, 10, and 16 recite additional elements that limit the claims to specific technologies.  The additional elements of jQuery, an AJAX, a fetch, and an XMLHttpRequest GET/POST to request JSON, text or SQL data, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (specific programming languages) and does not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Claims 6, 12, and 18 recite the additional elements of triggering web bots based on a trigger being activated.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are not more than mere data gathering, see MPEP 2106.05(g).

Examiner notes claims 5, 11, and 17 are not rejected under 35 USC 101 because Examiner finds a system that sends emails when no API is available, as claimed, when considered in combination with the rest of the limitations, reflects an improvement (e.g. an improvement in online data gathering or market research), under Step 2A Prong 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al, US Pub. No. 2014/0316906, herein referred to as "Cioffi" in view of Perriman et al, US Pub. No. 2018/0025371, herein referred to as "Perriman".
Regarding claim 1, Cioffi teaches:
a host server for communicating with one or more user computers (server and computing devices, ¶[0111] and Fig. 6A), 
one or more social media web servers (receives feedback from network, e.g. ¶[0137]; see also ¶[0146] discussing social networks and claim 6 discussing social media interface)
and one or more performance venue computers (venue databases, ¶[0124] and Fig. 6B), 
wherein each of said one or more user computers can display information to each of one or more users via one or more browsers operating on said each of said one or more user computers (computing devices include display, ¶[0116], and users access system via browser, ¶[0119]); 
a database storing information regarding one or more performance artists (databases, ¶[0124] and Fig. 6B; see also ¶[0267] discussing receiving data about talent), 
and in combination with said host server serving up one or more interactive web pages to any of said one or more user computers in response to one or more queries from said one or more browsers regarding said one or more performance artists (users access system via browser, ¶[0119]); 
each one of said, one or more interactive web pages including information about one of the one or more performance artists (talent registers with system via web page and provides information, ¶¶[0155]-[0156]; see also ¶[0139] discussing talent profile information); 
said database and server combination interacting with each of the one or more browsers being executed on the one or more user computers to display said one or more interactive web pages to enable said user to search for new talent to hire for one or more performances at one or more performance venues (allow users to search talent, e.g. ¶¶[0085], [0133], [0285]; see also Fig. 10D discussing hiring process); 
said database and server combination providing a reference web page for each of said one or more performance artists (provides talent profile, ¶[0139]; see also ¶¶[0223], [0230] discussing inviting fans and sharing talent profile); 
said database and server combination enabling a user to review details of any of said one or more performance artists, including a contact information (talent profile includes e-mail address and address, ¶[0139]); 
one or more performance venue application programming interfaces (APIs) via which said host server communicates with said one or more performance venues (communicates with venue databases, ¶[0124] and Fig. 6B; see also ¶¶[0146], [0241], [0280], discussing APIs)
through which said host server obtains live and historical performance data from performances at said one or more performance venues (users check into events, ¶¶[0248], [0258], and tracks and stores user attendance levels, ¶¶[0252]-[0254]); 
said database storing one or more historical records of performance artist performance data as reported by one or more performance venues via said one or more performance venue APIs (venue databases, ¶[0124] and Fig. 6B; see also ¶¶[0146], [0241], [0280], discussing APIs); 
one or more social media application programming interfaces (APIs) via which said host server automatically obtains data regarding said performance artists from one or more social media servers (obtains votes from users, ¶¶[0256]-[0257] and Figs. 6B and 13B; see also ¶¶[0146], [0241], [0280], discussing APIs); 
a digital event calendar storing one or more events regarding one or more performances at said one or more performance venues (dashboard includes event date, time, locations, etc. ¶[0235]
and storing one or more triggers to collect performance data related to the one or more events (stores start and ends times of events, which is used during the check in process ¶[0261]); 
a processor coupled to said database and said host server (processor, e.g. ¶¶[0109], [0111] and Fig. 6A)
aggregating and validating data obtained via said one or more social media APIs and said one or more performance venue APIs (creates voting record of a user's vote to avoid double counting, ¶[0257]))
to create an overall rating for each of said one or more performance artists (increments performance vote, ¶[0257]); 
and said overall rating being displayed on said reference web page for each of said one or more performance artists (dashboard shows votes ¶[0227], Fig. 21;  ¶[0267] see also discussing talent accrues ratings received).
However, Cioffi does not teach but Perriman does teach:
one or more web bots to request data from said one or more social media websites by sending one or more requests to said one or more social media servers, said one or more web bots then parsing received data from the one or more social media servers to obtain a predetermined information dataset (web crawlers scrape internet data, ¶[0169] like social network groups, ¶[0168]); 
an automated data collection and retrieval system to access stored and live data through said one or more performance venue APIs by sending one or more predetermined data requests to the one or more performance venue APIs based upon one or more predetermined conditions (collects post mortem data after event, ¶[0301], by requesting various information, ¶¶[0212]-0213]).
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.
Regarding claim 2, the combination of Cioffi and Perriman teaches all the limitations of claim 1 and Cioffi further teaches:
wherein said one or more predetermined conditions includes one of the one or more events stored on the digital event calendar (stores start and ends times of events, which is used during the check in process, which is used during the check in process ¶[0261]).  
Regarding claim 3, the combination of Cioffi and Perriman teaches all the limitations of claim 1 and Cioffi further teaches:
wherein an occurrence of a particular event at a particular performance venue stored on the digital event calendar activates one of the one or more triggers (stores start and ends times of events, which is used during the check in process ¶[0261]). 
However, Cioffi does not teach but Perriman does teach:
each of which causes the automated data collection and retrieval system to send said one or more predetermined data requests to a particular performance venue API related to the particular performance venue (collects post mortem data after event, ¶[0301], by requesting various information, ¶¶[0212]-0213]).
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.
Regarding claim 4, the combination of Cioffi and Perriman teaches all the limitations of claim 1 and Cioffi further teaches:
wherein said one or more predetermined data requests include one or more of the following: a jQuery, an AJAX, a fetch, and an XMLHttpRequest GET/POST to request JSON, text or SQL data (uses sequel queries, ¶¶[0119], [0125]).  
Regarding claim 5, the combination of Cioffi and Perriman teaches all the limitations of claim 3 and Cioffi further teaches:
the digital event calendar automatically sends an email to the performance venue with a link to a predetermined website at which a data collection form can be downloaded so the particular performance venue can manually input any required data using the data collection form (sends hyperlink to user to check in, ¶[0260]; see also ¶[0243] noting communication is via email).
However, Cioffi does not teach but Perriman does teach:
and upon receipt of a completed data collection form for a particular performance event, the server sends a notification to the digital event calendar, which removes the particular one of the one or more triggers and prevents the particular one of the one or more triggers from repeating (after post mortem is completed, provides data to database, ¶[0301], and process ends, ¶¶[0301]-[0302]).  
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.
However the combination of Cioffi and Perriman does not explicitly teach:
wherein if a particular performance venue does not have a performance venue API when a particular one of the one or more triggers occurs: the digital event calendar automatically sends an email to the performance venue
Nevertheless, it would have been obvious, at the time of filing, to send an email when no API is present because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  That is, Cioffi teaches using various APIs, e.g. ¶[0146], [0241], [0280], and communication via email, e.g. ¶¶[0146], [0243].  One skilled in the art would infer that other means of communication (e.g. email) should be used when APIs are not available because one of ordinary skill would have recognized the users would still be interested in the information even if they cannot get it through an API.
Regarding claim 6, the combination of Cioffi and Perriman teaches all the limitations of claim 1 and Perriman further teaches:
to send said one or more requests to said one or more social media servers upon creation of each of the reference web pages (requests information when talent registers, ¶¶[0155]-[0156]).  
However, Cioffi does not teach but Perriman does teach:
wherein the web bots are automatically triggered (web crawlers scrape internet data, ¶[0169] like social network groups, ¶[0168]).
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.

Regarding claim 7, Cioffi teaches:
communicating from a server with one or more user computers (server and computing devices, ¶[0111] and Fig. 6A), 
one or more social media web servers (receives feedback from network, e.g. ¶[0137]; see also ¶[0146] discussing social networks and claim 6 discussing social media interface)
and one or more performance venue computers (venue databases, ¶[0124] and Fig. 6B), 
wherein each of said one or more user computers can display information to each of one or more users via one or more browsers operating on said each of said one or more user computers (computing devices include display, ¶[0116], and users access system via browser, ¶[0119]); 
storing information in a database regarding one or more performance artists  (databases, ¶[0124] and Fig. 6B; see also ¶[0267] discussing receiving data about talent);
serving up one or more interactive web pages to any of said one or more user computers in response to one or more queries from said one or more browsers regarding said one or more performance artists (users access system via browser, ¶[0119]); 
displaying on each of said one or more interactive web pages information about one of the one or more performance artists (talent registers with system via web page and provides information, ¶¶[0155]-[0156]; see also ¶[0139] discussing talent profile information]; and ¶¶[0223], [0230] discussing inviting fans and sharing talent profile); 
interacting with each of the one or more browsers being executed on the one or more user computers to display said one or more interactive web pages to enable said user to search for new talent to hire for one or more performances at one or more performance venues  (allow users to search talent, e.g. ¶¶[0085], [0133], [0285]; see also Fig. 10D discussing hiring process); 
providing a reference web page for each of said one or more performance artists (provides talent profile, ¶[0139]; see also ¶¶[0223], [0230] discussing inviting fans and sharing talent profile); 
enabling a user to review details of any of said one or more performance artists, including a contact information (talent profile includes e-mail address and address, ¶[0139]); 
communicating via one or more performance venue application programming interfaces (APIs) with said one or more performance venue computers (communicates with venue databases, ¶[0124] and Fig. 6B; see also ¶¶[0146], [0241], [0280], discussing APIs)
to automatically obtain live and historical performance data from performances at said one or more performance venues (users check into events, ¶¶[0248], [0258], and tracks and stores user attendance levels, ¶¶[0252]-[0254]); 
storing one or more historical records of performance artist performance data as reported by one or more performance venue computers via said one or more performance venue APIs (tracks and stores user attendance levels, ¶¶[0252]-[0254]); 
communicating via one or more social media application programming interfaces (APIs) to automatically obtain data regarding said performance artists from one or more social media servers (obtains votes from users, ¶¶[0256]-[0257] and Figs. 6B and 13B; see also ¶¶[0146], [0241], [0280], discussing APIs); 
storing in a digital event calendar one or more events regarding one or more performances at said one or more performance venues (dashboard includes event date, time, locations, etc. ¶[0235]); 
storing one or more triggers to collect performance data related to the one or more events (stores start and ends times of events, which is used during the check in process ¶[0261]); 
aggregating and validating data obtained via said one or more social media APIs and said one or more performance venue APIs to create an overall rating for each of said one or more performance artists (creates voting record of a user's vote to avoid double counting, ¶[0257]))
to create an overall rating for each of said one or more performance artists (increments performance vote, ¶[0257]); 
and displaying said overall rating on said reference web page for each of said one or more performance artists (dashboard shows votes ¶[0227], Fig. 21;  ¶[0267] see also discussing talent accrues ratings received).
However, Cioffi does not teach but Perriman does teach:
requesting by one or more web bots data from said one or more social media websites by sending one or more requests to said one or more social media servers; parsing received data by one or more web bots received from the one or more social media servers to obtain a predetermined information data set (web crawlers scrape internet data, ¶[0169] like social network groups, ¶[0168]); 
accessing stored and live data through said one or more performance venue APIs by sending one or more predetermined data requests to the one or more performance venue APIs based upon one or more predetermined conditions (collects post mortem data after event, ¶[0301], by requesting various information, ¶¶[0212]-0213]). 
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.
Regarding claim 8, the combination of Cioffi and Perriman teaches all the limitations of claim 7 and Cioffi further teaches:
wherein said one or more predetermined conditions includes one of the one or more events stored on the digital event calendar (stores start and ends times of events, which is used during the check in process, which is used during the check in process ¶[0261]).  
Regarding claim 9, the combination of Cioffi and Perriman teaches all the limitations of claim 7 and Cioffi further teaches:
wherein upon an occurrence of a particular event at a particular performance venue stored on the digital event calendar: activating one of the one or more triggers, (stores start and ends times of events, which is used during the check in process ¶[0261]) 
However, Cioffi does not teach but Perriman does teach:
each of which causes the automated data collection and retrieval system to send said one or more predetermined data requests to a particular performance venue API related to the particular performance venue (collects post mortem data after event, ¶[0301], by requesting various information, ¶¶[0212]-0213])
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.
Regarding claim 10, the combination of Cioffi and Perriman teaches all the limitations of claim 7 and Cioffi further teaches:
wherein said one or more predetermined data requests include one or more of the following: a jQuery, an AJAX, a fetch, and an XMLHttpRequest GET/POST to request JSON, text or SQL data (uses sequel queries, ¶¶[0119], [0125]).  
Regarding claim 11, the combination of Cioffi and Perriman teaches all the limitations of claim 9 and Cioffi further teaches:
sending automatically an email to the performance venue with a link to a predetermined website at which a data collection form can be downloaded so the particular performance venue can manually input any required data using the data collection form (sends hyperlink to user to check in, ¶[0260]; see also ¶[0243] noting communication is via email); 
However, Cioffi does not teach but Perriman does teach:
and sending a notification, upon receipt of a completed data collection form for a particular performance event, to the digital event calendar; and removing the particular one of the one or more triggers to prevent the particular one of the one or more triggers from repeating (after post mortem is completed, provides data to database, ¶[0301], and process ends, ¶¶[0301]-[0302]).
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.
However the combination of Cioffi and Perriman does not explicitly teach:
wherein if a particular performance venue does not have a performance venue API when a particular one of the one or more triggers is activated: sending automatically an email
Nevertheless, it would have been obvious, at the time of filing, to send an email when no API is present because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  That is, Cioffi teaches using various APIs, e.g. ¶[0146], [0241], [0280], and communication via email, e.g. ¶¶[0146], [0243].  One skilled in the art would infer that other means of communication (e.g. email) should be used when APIs are not available because one of ordinary skill would have recognized the users would still be interested in the information even if they cannot get it through an API.
Regarding claim 12, the combination of Cioffi and Perriman teaches all the limitations of claim 7 and Perriman further teaches:
to send said one or more requests to said one or more social media servers upon creation of each of the reference web pages (requests information when talent registers, ¶¶[0155]-[0156]).  
However, Cioffi does not teach but Perriman does teach:
triggering automatically the web bots  (web crawlers scrape internet data, ¶[0169] like social network groups, ¶[0168]).
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.

Regarding claim 13, Cioffi teaches:
A non-transitory computer readable medium storing a plurality of instructions that when executed by a processor cause the processor to perform a computer implemented method for providing an electronic data review session for review of information regarding one or more performance artists by one or more evaluators, which information has been aggregated, validated and summarized so that said one or more evaluators can effectively evaluate any of said one or more performance artists before hiring any of said one or more performance artists to thereby mitigate any risk in hiring any of said one or more performance artists, said computer implemented method comprising (hard drive storing instructions, ¶¶[0112]-[0114]).  Please note, the limitations "for providing an electronic data review session for review of information regarding one or more performance artists by one or more evaluators, which information has been aggregated, validated and summarized so that said one or more evaluators can effectively evaluate any of said one or more performance artists before hiring any of said one or more performance artists to thereby mitigate any risk in hiring any of said one or more performance artists" do not further limit the scope of the claim because it is only the intended use of the claim, see MPEP 2111.02.II)
obtaining automatically from one or more performance venue computers performance data from performances at said one or more performance venues (users check into events, ¶¶[0248], [0258], and tracks and stores user attendance levels, ¶¶[0252]-[0254]); 
storing one or more triggers to collect performance data related to one or more events at one or more performance venues (stores start and ends times of events, which is used during the check in process ¶[0261]); 
activating said one or more triggers upon occurrence of one or more predetermined conditions (stores start and ends times of events, which is used during the check in process ¶[0261]); 
aggregating and validating data obtained from the one or more social media servers and the one or more performance venue computers to create an overall rating for each of said one or more performance artists (creates voting record of a user's vote to avoid double counting, ¶[0257]); 
serving up one or more interactive web pages to any of one or more evaluator computers in response to one or more queries from one or more browsers executing on the one or more evaluator computers regarding one or more performance artists (users access system via browser, ¶[0119]; see also ¶¶[0111]-[0119] and Fig. 6A discussing server communicating with computers via browser); 
displaying on each of said one or more interactive web pages information about one of the one or more performance artists (computing devices include display, ¶[0116], and users access system via browser, ¶[0119]); 
enabling one or more registered evaluators to search for new talent to hire for one or more performances at one or more performance venues by browsing and searching the one or more interactive web pages (allow users to search talent, e.g. ¶¶[0085], [0133], [0285]; see also Fig. 10D discussing hiring process); 
providing a reference web page for each of said one or more performance artists (provides talent profile, ¶[0139]; see also ¶¶[0223], [0230] discussing inviting fans and sharing talent profile); 
enabling one or more registered evaluators to review details of any of said one or more performance artists, including a contact information (talent profile includes e-mail address and address, ¶[0139]); 
and enabling one or more registered evaluators to search performance artists by said overall rating for each of said one or more performance artists (talent is filtered by ratings, ¶[0271]).  
However, Cioffi does not teach but Perriman does teach:
sending by one or more web bots one or more data requests to one or more social media servers for information regarding the one or more performance artists upon creation of a web page for a given performance artist; parsing received data by said one or more web bots received from the one or more social media servers to obtain a predetermined information data set (web crawlers scrape internet data, ¶[0169] like social network groups, ¶[0168]); 
sending in response to said activating one or more predetermined data requests to the one or more performance venue computers (collects post mortem data after event, ¶[0301], by requesting various information, ¶¶[0212]-0213]). 
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman .
Regarding claim 14, the combination of Cioffi and Perriman teaches all the limitations of claim 13 and Cioffi further teaches:
wherein said one or more predetermined conditions includes one of the one or more events stored on the digital event calendar  (stores start and ends times of events, which is used during the check in process, which is used during the check in process ¶[0261]).  
Regarding claim 15, the combination of Cioffi and Perriman teaches all the limitations of claim 13 and Cioffi further teaches:
wherein upon an occurrence of a particular event at a particular performance venue stored on the digital event calendar: activating one of the one or more triggers (stores start and ends times of events, which is used during the check in process ¶[0261]), 
However, Cioffi does not teach but Perriman does teach:
each of which causes an automated data collection and retrieval system to send said one or more predetermined data requests to a particular performance venue API related to the particular performance venue (collects post mortem data after event, ¶[0301], by requesting various information, ¶¶[0212]-0213]).  
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.
Regarding claim 16, the combination of Cioffi and Perriman teaches all the limitations of claim 13 and Cioffi further teaches:
wherein said one or more predetermined data requests include one or more of the following: a jQuery, an AJAX, a fetch, and an XMLHttpRequest GET/POST to request JSON, text or SQL data (uses sequel queries, ¶¶[0119], [0125]).  
Regarding claim 17, the combination of Cioffi and Perriman teaches all the limitations of claim 15 and Cioffi further teaches:
sending automatically an email to the performance venue with a link to a predetermined website at which a data collection form can be downloaded so the particular performance venue can manually input any required data using the data collection form (sends hyperlink to user to check in, ¶[0260]; see also ¶[0243] noting communication is via email).
However, Cioffi does not teach but Perriman does teach:
and sending a notification, upon receipt of a completed data collection form for a particular performance event, to the digital event calendar; and removing the particular one of the one or more triggers to prevent the particular one of the one or more triggers from repeating (after post mortem is completed, provides data to database, ¶[0301], and process ends, ¶¶[0301]-[0302]).  
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman. 
However the combination of Cioffi and Perriman does not explicitly teach:
wherein if a particular performance venue does not have a performance venue API when a particular one of the one or more triggers is activated: sending automatically an email
Nevertheless, it would have been obvious, at the time of filing, to send an email when no API is present because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  That is, Cioffi teaches using various APIs, e.g. ¶[0146], [0241], [0280], and communication via email, e.g. ¶¶[0146], [0243].  One skilled in the art would infer that other means of communication (e.g. email) should be used when APIs are not available because one of ordinary skill would have recognized the users would still be interested in the information even if they cannot get it through an API.
Regarding claim 18, the combination of Cioffi and Perriman teaches all the limitations of claim 13 and Perriman further teaches:
send said one or more requests to said one or more social media servers upon creation of each of the reference web pages (requests information when talent registers, ¶¶[0155]-[0156]). 
However, Cioffi does not teach but Perriman does teach:
triggering automatically the web bots (web crawlers scrape internet data, ¶[0169] like social network groups, ¶[0168]).
Further, it would have been obvious at the time of filing to combine  talent identification system of Cioffi with the post mortem data collection of Perriman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cioffi contemplates collecting event data like registered user attendance, e.g. Fig. 13A.  One of ordinary skill would have recognized that users would likely be interested in confirming the data from the event (e.g. actual attendance), and accordingly would have modified Cioffi to perform post mortem data collection, e.g. as taught by Perriman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whilby et al, US Pub. No. 2021/0097630 teaches a similar system for managing artists
Richards et al, US Pub. No. 2016/0132905 teaches a similar system for hiring artists
Cohen et al, US Pub. No. 2020/0167699 teaches a similar method of matching artists and users 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/
Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the exact language of claims 1 and 7 but finds claim 1 encompasses all the concepts in claim 7 and accordingly analyzes the claims concurrently here for the sake of brevity.